Case 6:20-cv-01769-RBD-GJK Document 59 Filed 04/22/21 Page 1 of 5 PageID 317




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

EMILIO SAN MARTIN; ERIC
RUTLEDGE; WENDY STONE;
KEVIN KIELY; KRISTEN SHEEN;
JEFF KOZAK; BRIAN SLUSARZ;
KRISTI HUJIK; HELEN TOSTI;
BRENDAN HAVENS; ERIC
SAPERSTEIN; ANA SAPERSTEIN;
and ARI SAPERSTEIN,

      Plaintiffs,

v.                                                    Case No. 6:20-cv-1769-RBD-GJK

LOCKHEED MARTIN
CORPORATION,

      Defendant.
_____________________________________

                                        ORDER

      Plaintiffs move to voluntarily dismiss their Complaint (Doc. 1) without

prejudice. (Doc. 51 (“Motion”).) Defendant opposes (Doc. 55) and seeks oral

argument on the Motion (Doc. 56). On review, the Motion is granted in part and

the request for oral argument is denied. 1

                                   BACKGROUND

      Plaintiffs sued Defendant regarding its handling of toxic material at a



      1Defendant also moves for expedited discovery. (Doc. 57.) As the Court dismisses the
Complaint, the motion is moot.
                                            1
Case 6:20-cv-01769-RBD-GJK Document 59 Filed 04/22/21 Page 2 of 5 PageID 318




weapons manufacturing facility. (Doc. 1.) Defendant answered. (Doc. 34.)

Plaintiffs moved, unopposed, to file an amended complaint. (Doc. 49.) The Court

granted the motion. (Doc. 50.) Plaintiffs then filed the present Motion seeking to

dismiss its Complaint without prejudice instead of filing an amended complaint.

(Doc. 51.) Plaintiffs contend they moved to amend to add several defendants who

owned portions of the relevant facility but now anticipate adding these defendants

would destroy the Court’s diversity jurisdiction. (Id. ¶¶ 4–9.) Defendants oppose

granting the Motion unconditionally. 2 (Doc. 55.)

                                      STANDARDS

       Federal Rule of Civil Procedure 41(a)(2) allows the court to dismiss an action

per the plaintiff’s request “on terms that the court considers proper.” “In most

cases, a voluntary dismissal should be granted unless the defendant will suffer

clear legal prejudice, other [than] the mere prospect of a subsequent lawsuit, as a result.”

Potenberg v. Bos. Sci. Corp., 252 F.3d 1253, 1255 (11th Cir. 2001) (cleaned up). The

Court must “weigh the relevant equities and do justice between the parties in each

case, imposing such costs and attaching such conditions to the dismissal as are

deemed appropriate.” Id. at 1256 (citation omitted).




       2 The request for oral argument on the Motion is denied as the briefing is sufficient to
dispose of the issue. (See Docs. 54, 56.)
                                              2
Case 6:20-cv-01769-RBD-GJK Document 59 Filed 04/22/21 Page 3 of 5 PageID 319




                                      ANALYSIS

      Defendant does not dispute that Plaintiffs should be allowed to voluntarily

dismiss the Complaint. (See Doc. 55.) Instead, Defendant argues the dismissal

should be accompanied by these conditions: (1) Plaintiffs provide Defendant with

discovery responses regarding the citizenship of the proposed additional parties

and the claims against them; and (2) Plaintiffs pay Defendant fees and costs if they

refile the action and Defendant successfully removes the action again to federal

court. 3 (See id. at 3–9.) In weighing the relevant equities, only the second condition

is required to do justice between the parties. See Potenberg, 252 F.3d at 1256.

      Defendant argues that assuming this action is dismissed, and Plaintiffs refile

in state court, Defendant will have to determine the citizenship of the newly added

defendants and conduct a removal analysis. (Doc. 55, p. 6.) Rather than wait,

Defendant seeks the citizenship information of the additional defendants now. (Id.

at 6–8.) So it asks the Court to require Plaintiffs to provide discovery responses on

the matter as a condition to dismissal. (Id.) Defendant’s request is premature,

dependent on numerous uncertainties, and unnecessary to fairly dismiss this

action. If all Defendant predicts is true, and Defendant is able to remove,

Defendant can seek costs and fees for its trouble.




      3 Defendant also seeks a hearing to discuss additional conditions, but the condition
imposed in this Order sufficient. (See Doc. 55, p. 1.)
                                            3
Case 6:20-cv-01769-RBD-GJK Document 59 Filed 04/22/21 Page 4 of 5 PageID 320




      On that note, Defendant asks the Court to require Plaintiffs pay fees and

costs if they refile the action in state court and Defendant successfully removes it

back to federal court. (Doc. 55, pp. 8–9.) This condition is warranted to ensure

Defendant is properly compensated for any unfair, duplicative litigation. See Versa

Products, Inc. v. Home Depot, USA, Inc., 387 F.3d 1325, 1328 (11th Cir. 2004); Fed. R.

Civ. P. 41(d).

      Plaintiffs’ Motion is granted on the condition that if Plaintiffs refile their

action “based on or including the same claim” against Defendant in state court

and Defendant successfully removes it to federal court, Defendant will be entitled

to claim reasonable fees and costs for the duplicative litigation. Fed. R. Civ. P.

41(d); see Robinson v. Family Dollar Stores of Ga., LLC, No. 1:20-CV-0674, 2021 WL

1061770, at *2 (N.D. Ga. Mar. 18, 2021).

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     Plaintiffs’ Motion to Dismiss Without Prejudice (Doc. 51) is

             GRANTED IN PART AND DENIED IN PART:

             a.    Plaintiffs’ Complaint (Doc. 1) is DISMISSED WITHOUT

                   PREJUDICE on the condition that if Plaintiffs refile their action

                   based on or including the same claim and Defendant

                   successfully removes the action to federal court, Defendant

                   may claim reasonable fees and costs for the duplicative


                                           4
Case 6:20-cv-01769-RBD-GJK Document 59 Filed 04/22/21 Page 5 of 5 PageID 321




                    litigation.

             b.     In all other respects, the Motion is DENIED.

        2.   Defendant’s Request for Oral Argument (Doc. 56) is DENIED.

        3.   Defendant’s Motion for Expedited Discovery (Doc. 57) is DENIED AS

             MOOT.

        4.   The Clerk is DIRECTED to terminate all pending motions and close

             the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 22,

2021.




                                         5
